Case 2:20-mc-00025-CJC-JC Document 8 Filed 03/12/20 Page 1 of 2 Page ID #:152



  1   Richard J. Grabowski (State Bar No. 125666)
  2   Ryan D. Ball (State Bar No. 321772)
      Justin Potesta (State Bar No. 314133)
  3   JONES DAY
  4   3161 Michelson Drive, Suite 800
      Irvine, California 92612
  5   (T) 949.851.3939
  6   (F) 949.553.7539
      rgrabowski@jonesday.com
  7   rball@jonesday.com
  8   jpotesta@jonesday.com
  9   Attorneys for Non-Party
      EXPERIAN INFORMATION SOLUTIONS,
 10   INC.
 11
                           UNITED STATES DISTRICT COURT
 12
                          CENTRAL DISTRICT OF CALIFORNIA
 13
 14
 15   BRAMAN MOTORS, INC. d/b/a                Case No. 2:20-mc-00025-CJC-JC
      BRAMAN BMW, and BRAMAN
 16   MOTOR CARS, INC. d/b/a BRAMAN            NOTICE OF APPEARANCE
      BMW WEST PALM BEACH,                     RYAN D. BALL FOR NON-
 17                                            PARTY EXPERIAN
                     Plaintiffs,               INFORMATION SOLUTIONS,
 18                                            INC.
            v.
 19   EXPERIAN INFORMATION
 20   SOLUTIONS, INC.,

 21                  Non-Party.

 22
 23
 24
 25
 26
 27
 28
                                                             NOTICE OF APPEARANCE
                                                                Case No. 2:20-mc-00025
Case 2:20-mc-00025-CJC-JC Document 8 Filed 03/12/20 Page 2 of 2 Page ID #:153



  1         PLEASE TAKE NOTICE that Ryan D. Ball of Jones Day, 3161 Michelson
  2   Drive, Suite 800, Irvine, California 92612, Telephone (949) 851-3939, hereby enters
  3   an appearance as counsel of record in the above-captioned matter for Non-Party
  4   Experian Information Solutions, Inc.
  5
      Dated: March 12, 2020                  JONES DAY
  6
  7                                          By: /s/ Ryan D. Ball
                                                 Ryan D. Ball
  8
                                             Attorneys for Non-Party
  9                                          EXPERIAN INFORMATION
                                             SOLUTIONS, INC.
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                                    NOTICE OF APPEARANCE
                                             -2-                       Case No. 2:20-mc-00025
